Citation Nr: 1544483	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  10-42 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for head injury residuals.

3.  Entitlement to service connection for a left fourth finger disorder, to include   post-operative fracture residuals.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to March 1987; from March 2003 to June 2003; from September 2003 to December 2003; from February 2004 to April 2004; from March 2005 to May 2005; from October 2005 to January 2006; and from October 2006 to March 2007.  The Veteran had additional periods of duty with the Georgia Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied service connection for bilateral hearing loss, head injury residuals, and left fourth finger injury residuals.

In his September 2010 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, in February 2015 correspondence, the Veteran requested that his hearing be canceled and his records forwarded to the Board for a decision to be made based on the evidence of record.  Therefore, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

In April 2015, these matters were remanded for further development, to include obtaining a VA examination with regard to the Veteran's bilateral hearing loss claim as well as obtaining additional treatment records with regard to the head injury residual and left fourth finger fracture residual claims.  In a May 2015 rating decision, the RO granted service connection for right ear hearing loss only.  As such is a full grant of the benefit sought on appeal with regard to such claim, the issue of entitlement to service connection for right ear hearing loss is no longer before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for left fourth finger disorder is addressed in the REMAND portion of the decision below and is once again REMANDED to the agency of original jurisdiction (AOJ). 


FINDINGS OF FACT

1.  At no time prior to, or during, the pendency of the claim has the Veteran had a current diagnosis of left ear hearing loss disability for VA purposes.

2.  The Veteran did not incur a head injury that resulted in any residuals during service and, at no time prior to, or during, the pendency of the claim does he have a current diagnosis of head injury residuals.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.307, 3.309, 3.385 (2015). 
 
2.  The criteria for service connection for head injury residuals, have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In August 2007 the RO provided timely VCAA notice that met the aforementioned requirements.  Specifically, the notice provided all criteria to substantiate a claim for service connection and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  Such letter also advised him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Thus, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, he has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment records (STRs) as well as post-service treatment records and VA examination reports.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claims herein decided that has not been requested or obtained. 

Additionally, the Veteran was afforded VA examinations in November 2007, May 2009, and May 2015 in connection with the current claims.  The Board finds that, collectively, the VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  The opinions considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding such issues decided herein has been met.

As indicated previously, the claim was remanded in Apri 2015 in order to afford the Veteran an additional examination with regards to his hearing loss claim and to obtain any outstanding treatment records.  A VA examination was conducted in May 2015 and no additional records pertaining to the hearing loss or head injury residual claims was received, despite an April 2015 letter requesting such from the Veteran.  Therefore, the Board finds that the AOJ has complied with the April 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims herein decided.

II.  Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left ear hearing loss

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for left ear hearing loss as the first element of service connection, i.e., a current diagnosis of left ear hearing loss for VA purposes, has not been shown at any point prior to, or during, the pendency of the claim.  In this regard, treatment records are negative for a diagnosis of left ear hearing loss as defined by VA.

The report of a November 2007 VA audiological examination indicates that the Veteran reported a history of bilateral hearing loss that began while he was working on F-15 and B-1B military aircraft.  On audiometric evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
15
15
30

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  The examiner commented that "during today's examination, the claimant did not have hearing thresholds on audiometric testing that meet the VA's standards for hearing loss" and "[t] herefore, there is no diagnosis of hearing loss."  

The report of a June 2009 VA audiological examination indicates that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
15
10
25

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The examiner noted that "[t]here is no hearing loss present on the left."

The report of a May 2015 VA audiological examination indicates that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
25
30
35

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  Bilateral sensorineural hearing loss was diagnosed.  The examiner noted that the Veteran's right and left ear hearing loss is at least as likely as not caused by or a result of his military service.  The examiner noted that the Veteran's military occupational specialty was aircraft maintenance specialist which has a high probability of hazardous noise exposure.  As previously discussed, service connection was granted for right ear hearing loss.

The Board observes that, while the May 2015 examiner provided a positive nexus opinion, at no time during, or prior to, the pendency of the claim has the Veteran's left ear hearing loss met VA's criteria for a hearing loss disability, i.e., that auditory thresholds that at least one of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or speech recognition is less than 94 percent.  38 C.F.R. § 3.385. 

While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  In this regard, there is no evidence that such disability meets the standards of hearing loss under 38 C.F.R. § 3.385 and, in fact, all audiometric testing conducted prior to, and during, the pendency of the claim fails to reflect left ear hearing loss as defined by VA regulations. 

The Board has considered the Veteran's allegations that he suffers from left ear hearing loss due to noise exposure in service.  However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability for pure tone thresholds or speech recognition scores that fail to meet the required minimum pure tone thresholds and speech recognition scores listed in the regulation. 

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of left ear hearing loss as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of left ear hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as the objective medical evidence is against the finding that the Veteran's left ear hearing loss rises to the level that allows for compensation under the governing law and regulation, the Board finds that he does not have a current diagnosis of left ear hearing loss for VA purposes prior to, or during, the pendency of the claim.  As such, service connection for left ear hearing loss is not warranted. 

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left ear hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Head injury residuals

The Veteran contends that he suffers from residuals of a head injury due to his military service. 

The Veteran's STRs contain a January 1991 examination report that documents the Veteran sustained a laceration to the scalp in childhood due to a motor vehicle accident.  Such was considered non-disabling.  On a November 1995 periodic physical examination report, the Veteran reported that he cut his head in August 1995 and that such required 10 stitches.  No disability was noted.  No further documentation was noted with regard to any head injury.

During the November 2007 VA audiological examination, the Veteran reported that his history of head trauma included falling from an aircraft about 20 feet and hitting his head.  During the November 2007 VA general examination, the Veteran reported that a head condition has existed since 2000.  He denied experiencing any seizures, headaches, urinary incontinence, fecal leakage, dizziness, or strokes.  The Veteran also reported that he is not receiving any treatment for his condition.  Neurological and mental status examinations were normal.  The examiner noted with regard to the Veteran's claimed head condition, that there is no diagnosis because there is no pathology to render a diagnosis.

There are no additional treatment records associated with the claims file that addresses a head injury or subsequent residuals.

The Board places great probative weight on the VA examiner's opinion as the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Indeed, the examiner found that a diagnosis could not be made as there was no head pathology found.  The examiner offered a clear conclusion with supporting data as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the VA examiners' opinion and findings. 

Furthermore, there are no treatment records that document any diagnosis of a head injury, to include any claimed residuals.  Additionally, as noted, on the November 2007 VA examination, neurological and mental status evaluations were completely normal, and the Veteran by his own report denied any symptomatology and indicated that he had not received any treatment.

The Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

The Board notes, however, matters of a medical diagnosis for disabilities not capable of lay observation are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In the instant case, the Veteran does not have the appropriate medical training and expertise to competently self-diagnose residuals of a head injury, or relate any symptomatology to such a diagnosis.  Specifically, residuals of a head injury is a very specific type of neurological disorder and, while the Veteran is competent to describe symptoms, he is not capable of identifying the cause of such symptoms.  Moreover, such a diagnosis generally require specialized testing, to include diagnostic imaging tests. Therefore, his lay assertions in this regard have no probative value.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In the instant case, the probative evidence of record fails to demonstrate current diagnosis of residuals of a head injury at any point during the appeal period.  Again, while the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of residuals of a head injury prior to the filing of the Veteran's claim. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of residuals of a head injury either before or during the pendency of the claim, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

Consequently, the Board finds, at no time prior to, or during, the pendency of the claim does the Veteran have a diagnosis of residuals of a head injury.  Therefore, service connection for such disorder is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a head injury. As such, that doctrine is not applicable in the instant claim, and such must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for left ear hearing loss is denied.

Service connection for head injury residuals is denied.


REMAND

Although the Board regrets the additional delay, a remand is once again necessary to ensure that due process is followed and that there is a completed record upon which to decide the appellant's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his current left fourth finger disorder is the result of an October 18, 1995, motorcycle accident.  In this regard, he reported that he was involved in this accident while on temporary duty (TDY) orders from Dobbins Air Force Base.

The report of a November 1995 Georgia Air National Guard physical evaluation reflects that the Veteran was involved in an October 1995 motorcycle accident; sustained a left ring (fourth) finger fracture; and subsequently underwent internal fixation of the fracture with a pin and a skin graft.  On physical examination, the Veteran was diagnosed with left fourth and fifth finger fracture residuals, including a left fourth finger distal intraphalangeal joint flexion deformity.

During the November 2007 VA examination, the Veteran reported he injured his left fourth finger in October 1995 while on duty and he was subsequently treated at Kennestone hospital.  The examiner diagnosed status post fusion of DIP joint with scar, left finger and foreign body left middle finger.

Undated written statements from M.S. and J.S. indicate that they had served in the Georgia Air National Guard with the Veteran.  Such individuals reported that: "[the Veteran] was on TDY orders from Dobbins AFB GA with the 116th BW to Ellsworth AFB SD under Title 10 orders in the time frame of September 25th thru October 23 1995;" "[a]s he was reporting back to Dobbins AFB GA, he was involved in a motorcycle accident on the morning of October 18, 1995;" and "[t]his accident caused injuries to his left hand resulting in a hospitalization at Kennestone Hospital of Marietta, GA."

Although it is clear that the Veteran served in the Georgia Air National Guard from May 1985 to March 2007, it is unclear as to what his duty status was on October 18, 1995, the date of the accident.  It does not appear as if the AOJ attempted to verify the Veteran's duty status on October 18, 1995.  Accordingly, further clarification as to the Veteran's duty status on such date is necessary prior to adjudication of the claim.

Also, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to his left fourth finger disability, to specifically include providing records, or an authorization to obtain such records, from Kennestone Hospital of Marietta, Georgia dated in October 1995. Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Complete all appropriate development to determine the Air National Guard service performed from September 25, 1995 to October 23, 1995.  Specifically, the AOJ should contact the Defense Financial and Accounting Services (DFAS) to obtain verification of the Veteran's duty status during the period of service on October 18, 1995 during which he asserts he sustained the left fourth finger injury in a motorcycle accident.  DFAS should be requested to provide the specific duty status for the aforementioned period.

2.  Furnish the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claims on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, to specifically include October 1995 treatment records from Kennestone Hospital of Marietta, Georgia.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the foregoing, the AOJ should review the record and conduct any additionally indicated development, to include affording the Veteran any examination deemed necessary to decide the remaining claim.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


